DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/8/2021.
Claims 1-24 are pending.  Claims 3, 5, 9, 11, 15, 17, 21 and 23 are currently withdrawn.  Claims 1, 7 and 13 are currently amended.  Claims 1, 7, 13 and 19 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 7/8/2021, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 1-2 of the office action mailed 4/15/2021, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claims 1, 7 and 13 are allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claims 1, 7, 13 and 19 are allowable as noted below in the section “Allowable Subject Matter”. The restriction requirement between Species, as set forth in the Office action mailed on 1/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Claims 3, 5, 9, 11, 15, 17, 21 and 23, directed to nonelected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, specifically claims 1, 7, 13 and 19. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-24 are allowed.
Regarding independent claim 1, the claim is allowed for reasons as previously indicated in line number 3 of the office action mailed on 4/15/2021.
Claims 2-6 are allowed as being dependent on allowed claim 1.
Regarding independent claim 7, the claim is allowed for reasons as previously indicated in line number 3 of the office action mailed on 4/15/2021.
Claims 8-12 are allowed as being dependent on allowed claim 7.
Regarding independent claim 13, the claim is allowed for reasons as previously indicated in line number 3 of the office action mailed on 4/15/2021.
Claims 14-18 are allowed as being dependent on allowed claim 13.
Regarding independent claim 19, the claim is allowed for reasons as previously indicated in line number 4 of the office action mailed on 4/15/2021.
Claims 20-24 are allowed as being dependent on allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895